Citation Nr: 0111239	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  97-23 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for a left shoulder 
disability. 

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).  In 
addition, this case is on appeal from a May 1998 rating 
decision that denied service connection for bilateral hearing 
loss, a left shoulder disability, and a low back disability.

The Board recognizes that a March 2001 Informal Hearing 
Presentation addresses the issue of entitlement to a 
compensable evaluation for bilateral pterygium.  However, the 
Board finds that it does not have jurisdiction over this 
issue.  

An April 1996 rating decision denied a compensable evaluation 
for bilateral pterygium.  The veteran did not submit a Notice 
of Disagreement (NOD) with this denial and it became final.  

A June 1998 rating decision notice advised that a compensable 
evaluation for bilateral pterygium had been denied.  No 
appeal was taken from that determination.  A May 1999 rating 
decision also denied a compensable evaluation for bilateral 
pterygium.  Pursuant to a June 1999 request for extension of 
time to complete his appeal, testimony presented at a May 
2000 personal hearing constitutes a timely NOD for this 
issue.  On November 6, 2000 a Supplemental Statement of the 
Case (SSOC) was sent to the veteran providing him with the 
relevant laws and regulations pertaining to this issue.  See 
38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.201, 20.302 (2000).

Nevertheless, the veteran failed to submit a timely 
Substantive Appeal for the May 1999 denial of a compensable 
evaluation for bilateral pterygium and it became final.  A VA 
Form 646, received by VA in February 2001 and asserting that 
the veteran wished to appeal this issue, was received more 
than 60 days after the date of the sending of the SSOC.  As a 
result, this issue is not before the Board.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302 (2000).  The Board refers 
the issue of entitlement to a compensable evaluation for 
bilateral pterygium to the RO for proper development and 
adjudication.  

The Board notes that the March 2001 Informal Hearing 
Presentation also addresses the issue of entitlement to 
service connection for PTSD and psychoneurosis, not otherwise 
specified (NOS).  Previously, the issue of entitlement to 
service connection for a psychiatric disability other than 
PTSD was not raised by the veteran, or adjudicated by the RO.  
As this issue has not been prepared for appellate review, the 
Board refers it to the RO for proper development and 
adjudication.  


REMAND

The veteran maintains, in substance, that he incurred or 
aggravated PTSD, bilateral hearing loss, a left shoulder 
disability and a low back disability while in the service.  
Accordingly, a favorable determination is requested.

During the May 2000 personal hearing, the veteran and his 
wife testified that the veteran had received treatment at the 
VA Medical Center (VAMC) at Alexandria, Louisiana, in the 
early 1970's.  In this regard, the report of a May 2000 VA 
examination refers to a VA medical chart, separate from the 
veteran's claims file.  The report of a September 2000 VA 
examination refers to a medical chart containing two volumes 
of VA medical records.  

A preliminary review of the claims file indicates that no 
effort has been made to associate the veteran's complete 
medical records from the Alexandria VAMC with his claims 
file.  Such records are necessary for a proper adjudication 
of the veteran's claims for service connection, as they are 
probative to the issues of chronicity and continuity of 
symptomatology.  Moreover, as VAMC treatment records are 
already in the custody of VA, they must be associated with a 
veteran's claims file.  "[T]he Secretary had constructive, 
if not actual, knowledge of those items [generated by the 
VA]."  Bell v. Derwinski, 2 Vet. App 611, 613 (1992).  

The Board also observes that the veteran's file contains a 
May 1996 Notice of Award from the Social Security 
Administration (SSA), providing that the veteran had been 
found disabled for purposes of SSA rules as of October 1994.  
However, the SSA submitted no corresponding medical or 
employment records.

The Board regrets any delay in the adjudication of the 
veteran's claim caused by this remand, but points out that 
any adjudication by the Board that did not consider the 
records identified above, and that did not result in a full 
grant of benefits, would be prejudicial to the veteran.  

In addition, and as noted above, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA.  
Among other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these additional 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the SSA and 
request a copy of all medical and 
employment records pertaining to the May 
1996 determination of the veteran's 
entitlement to disability benefits.

2.  The RO should take appropriate action 
to obtain copies of all clinical records 
from the Alexandria VAMC, which have not 
been previously secured.

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the issues of entitlement to service 
connection for PTSD, bilateral hearing 
loss, a left shoulder disability and a low 
back disability.

5.  If the benefits sought on appeal 
remain denied, where a timely notice of 
disagreement is of record, the veteran and 
the veteran's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his representative should 
be afforded the appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2000).



